DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-11, 13-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 5, 6, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 20190222367) in view Lee et al (20180049087) and further in view of Zhang et al (US 20200280899).

As to claim 1 Tseng discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, system information related to cell reselection for a new radio (NR) neighboring cell (Tseng ¶0023- last sentence-determine whether to select a supplementary uplink (SUL) component carrier …with a serving cell during at least one of: a cell (re)selection procedure; ¶0031- 1st sentence- providing, by the base station, whether a cell supports a supplementary uplink (SUL) component carrier through system information; ¶0046- 1st sentence-new radio uplink component carrier (NR-UL CC) ¶0134- NR-DC (e.g., both the master node and secondary node are NR Cells), 
Tseng however is silent where the system information including first minimum required reception level information for a supplementary uplink (SUL) of the NR neighboring cell and second minimum required reception level information of the NR neighboring cell; However in an analogous art Lee remedies this deficiency: Lee ¶0145-¶0146- Qrxlevmin and Qrxlevminoffset;  ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Lee for the purpose of acquiring minimum reception level information’s of both serving and neighboring cells (Lee ¶0147- 4th sentence). 
Tseng and Lee however are silent where in case that the terminal supports the SUL, performing the cell reselection to using a first cell selection reception level value identified based on the first minimum required reception level information and in case that the terminal does not support the Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset; ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value; ¶0119 - ¶0121; ¶0122 - ¶0135). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values (Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 5 the combined teachings of Tseng , Lee and Zhang disclose the method of claim 1, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell supports supporting the SUL, and wherein a plurality of second minimum required reception level information for each NR neighboring cell without considering whether each NR neighboring cells supports the SUL(Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6.. Zhang ¶0061- 3rd sentence; ¶0116).


As to claim 6 Tseng discloses a terminal in a wireless communication system (Tseng 102 of Fig.1), the terminal comprising a transceiver (Tseng, ¶0167 and Fig.8); and a controller configured to: receive, from a base station via the transceiver, system information related to cell reselection for a ¶0023- last sentence, ¶0031- 1st sentence ;¶0046- 1st sentence-new radio uplink component carrier (NR-UL CC) ¶0134- NR-DC (e.g., both the master node and secondary node are NR Cells). Tseng however is silent where the system information including first minimum required reception level information for a supplementary uplink (SUL) of the NR neighboring cell and second minimum required reception level information of the NR neighboring cell; However in an analogous art  Lee remedies this deficiency: Lee ¶0145-¶0146- Qrxlevmin and Qrxlevminoffset; ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Lee for the purpose of acquiring minimum reception level information’s of both serving and neighboring cells (Lee ¶0147- 4th sentence). 
Tseng and Lee however are silent where in case that the terminal supports the SUL, performing the cell reselection to using a first cell selection reception level value identified based on the first minimum required reception level information and in case that the terminal does not support the SUL, performing the cell reselection using a second cell selection reception level value identified based on the second minimum required reception level information. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset;  ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value; ¶0119 - ¶0121; ¶0122 - ¶0135). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values ( Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 10 the combined teachings Tseng , Lee and Zhang disclose the terminal of claim 6, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell supports, and wherein a plurality of second minimum required reception level information for each NR neighboring cell without considering whether each NR neighboring cells supports the SUL(Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6.. Zhang ¶0061- 3rd sentence; ¶0116)..

As to claim 11 Tseng discloses a method performed by a base station in a wireless communication system, the method comprising: identifying a new radio (NR) neighboring new radio (NR) cell supporting a supplementary uplink (SUL); generating system information related to a cell reselection for the NR neighboring NR cell supporting the SUL(Tseng ¶0023- last sentence-determine whether to select a supplementary uplink (SUL) component carrier …with a serving cell during at least one of: a cell (re)selection procedure; ¶0031- 1st sentence- providing, by the base station, whether a cell supports a supplementary uplink (SUL) component carrier through system information; ¶0046- 1st sentence-new radio uplink component carrier (NR-UL CC) ¶0134- NR-DC (e.g., both the master node and secondary node are NR Cells).
Tseng however is silent where the system information including first minimum required reception level information for a supplementary uplink (SUL) of the NR neighboring cell and second minimum required reception level information of the NR neighboring cell; However in an analogous art  Lee remedies this deficiency: Lee ¶0145-¶0146- Qrxlevmin and Qrxlevminoffset; ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng  with that of Lee for the purpose of acquiring minimum reception level information’s of both serving and neighboring cells (Lee ¶0147- 4th sentence). 
Tseng and Lee however are silent where in case that the terminal supports the SUL, performing the cell reselection to using a first cell selection reception level value identified based on the first minimum required reception level information and in case that the terminal does not support the SUL, performing the cell reselection using a second cell selection reception level value identified based on the second minimum required reception level information. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset; ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value ; ¶0119 - ¶0121; ¶0122 - ¶0135). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values ( Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 15 the combined teachings Tseng , Lee and Zhang disclose the method of claim 11, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell supports, and wherein a plurality of second minimum required reception level information for each NR neighboring cell without considering whether each NR neighboring cells supports the SUL(Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6.. Zhang ¶0061- 3rd sentence; ¶0116)..

As to claim 16 Tseng discloses the base station in a wireless communication system (Tseng 104 of Fig.1), the base station comprising: a transceiver (Tsang ¶0041); and a controller configured to :identify a new radio (NR) neighboring new radio (NR) cell supporting a supplementary uplink (SUL), generate system information related to a cell reselection for the NR neighboring NR cell supporting the SUL(Tseng ¶0023- last sentence-determine whether to select a supplementary uplink (SUL) component carrier …with a serving cell during at least one of: a cell (re)selection procedure; ¶0031- 1st sentence- providing, by the base station, whether a cell supports a supplementary uplink (SUL) component carrier through system information; ¶0046- 1st sentence-new radio uplink component carrier (NR-UL CC) ¶0134- NR-DC (e.g., both the master node and secondary node are NR Cells). Tseng however is silent where the system information including first minimum required reception level information for a supplementary uplink (SUL) of the NR neighboring cell and second minimum required reception level information of the NR neighboring cell; However in an analogous art  Lee remedies this deficiency: Lee ¶0145-¶0146- Qrxlevmin and Qrxlevminoffset;  ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Lee for the purpose of acquiring minimum reception level information’s of both serving and neighboring cells (Lee ¶0147- 4th sentence). 
Tseng and Lee however are silent where in case that the terminal supports the SUL, performing the cell reselection to using a first cell selection reception level value identified based on the first minimum required reception level information and in case that the terminal does not support the SUL, performing the cell reselection using a second cell selection reception level value identified based on the second minimum required reception level information. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset; ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value; ¶0119 - ¶0121; ¶0122 - ¶0135). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values ( Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 20 the combined teachings of Tseng , Lee and Zhang disclose the base station of claim 16, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell supports supporting the SUL, and wherein a plurality of second minimum required reception level information for each NR neighboring cell without considering whether each NR neighboring cells supports the SUL(Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6.. Zhang ¶0061- 3rd sentence; ¶0116).


Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Lee in view of Zhang and further in view of Basu MALLICK et al (US 20170318478).

As to claim 3 Tseng, Lee and Zhang disclose the method of claim 1, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng, Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 8 Tseng, Lee and Zhang discloses the terminal of claim 6, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng, Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 13 Tseng, Lee and Zhang discloses the method of claim 11, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng, Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 18 Tseng, Lee and Zhang discloses the base station of claim 16, wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng, Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Lee in view of Zhang and further in view of da Silva (US 20200120521).

As to claim 4 Tseng, Lee and Zhang discloses the method of claim 1, however silent wherein:  in case that the base station corresponds to an NR base station and the neighboring cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring cell is related to an inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Zhang and Lee with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).

As to claim 9 Tseng, Lee and Zhang discloses the terminal of claim 6, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring cell is related to inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the (da Silva ¶0037- last sentence).

As to claim 14 Tseng, Lee and Zhang discloses the method of claim 11, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring NR cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring NR cell is related to an inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng, Lee and Zhang with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).

As to claim 19 Tseng, Lee and Zhang discloses the base station of claim 16, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring NR cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring NR cell is related to inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng, Lee and Zhang discloses with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462